[Cite as H.C. v. J.C., 2020-Ohio-1227.]


                                        COURT OF APPEALS
                                     ASHLAND COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT



H.C.                                         :       JUDGES:
                                             :       Hon. William B. Hoffman, P.J.
        Plaintiff-Appellee                   :       Hon. Craig R. Baldwin, J.
                                             :       Hon. Earle E. Wise, Jr., J.
-v-                                          :
                                             :
J.C.                                         :       Case No. 19-COA-023
                                             :
        Defendant-Appellant                  :       OPINION




CHARACTER OF PROCEEDING:                             Appeal from the Court of Common
                                                     Pleas, Case No. 19-CPO-005




JUDGMENT:                                            Dismissed




DATE OF JUDGMENT:                                    March 27, 2020




APPEARANCES:

For Plaintiff-Appellee                               For Defendant-Appellant

JOSEPH P. KEARNS, JR.                                SCOTT G. OXLEY
P.O. Box 345                                         325 North Main Street
153 West Main street                                 Suite 204
Ashland, OH 44805                                    Springboro, OH 45066
Ashland County, Case No. 19-COA—023                                                         2



Wise, Earle, J.

         {¶ 1} Defendant-Appellant J.C. appeals the May 8, 2019 order of the Ashland

County Court of Common Pleas granting a civil stalking protection order. Plaintiff-

Appellee is H.C.

                           FACTS AND PROCEDURAL HISTORY

         {¶ 2} J.C. is H.C's ex-daughter-in-law. After H.C. and J.C's son separated, J.C.

began harassing H.C. and her new boyfriend as he disapproved of their relationship.

Appellant posted disparaging statements about J.C. and her boyfriend on social media,

aggressively approached H.C's sister on the street after mistaking her for H.C., and made

threats on social media to tell H.C's children about H.C's relationship and to express his

opinion of H.C. to her children.

         {¶ 3}   On January 4, 2019, appellee filed a petition for a civil stalking protection

order.

         {¶ 4} On April 12, 2019, a hearing was held on the matter before a magistrate.

         {¶ 5} On May 8, 2019, the magistrate granted a 30-month civil stalking protection

order which was adopted by the trial court the same day. The order included findings of

fact and conclusions of law.

         {¶ 6} J.C. did not file objections to the trial court’s adoption of the magistrate’s

decision granting the civil stalking protection order pursuant to Civ.R. 65.1(G).

         {¶ 7} J.C. filed an appeal and the matter is now before this court for consideration.

He raises two assignments of error as follow:
Ashland County, Case No. 19-COA—023                                                           3




                                               I

"THE TRIAL COURT ERRED BY FINDING IN FAVOR OF PLAINTIFF/APPELLEE AND

AGAINST DEFENDANT/APPELLANT ON ISSUANCE OF A CIVIL PROTECTION

ORDER"

                                               II

       {¶ 8} "THE TRIAL COURT ERRED IN ITS FINDINGS OF FACT NOT

CONSISTENT WITH THE EVIDENCE AND TESTIMONY PROVIDED DURING THE

HEARING."

       {¶ 9} The trial court granted a civil stalking protection order pursuant to R.C.

2903.214. Requests for civil stalking protection orders are governed by Civ.R. 65.1. A trial

court's decision adopting a magistrate's decision that grants or denies a civil protection

stalking order is a final, appealable order. Civ.R. 65.1(G). A party must, however, timely

file objections to such an order before filing an appeal. Id. Written objections to the trial

court's adoption of a magistrate's decision regarding a civil stalking protection order must

be filed within 14 days of the trial court's filing of the order. Civ.R. 65.1(F)(3)(d)(i). This

rule was amended July 1, 2016, and provides “a party must timely file objections to such

an order under division (F)(3)(d) of this rule prior to filing an appeal, and the timely filing

of such objections shall stay the running of the time for appeal until the filing of the court's

ruling on the objections.” Civ.R. 65.1(G). This amendment was specifically made “to

require that a party must file objections prior to filing an appeal from a trial court's

otherwise appealable adoption, modification, or rejection of a magistrate's ruling.” C.F. v.
Ashland County, Case No. 19-COA—023                                                     4


T.H.R., 10th Dist. Franklin No. 18AP-536, 2019-Ohio-488, ¶ 5 citing Civ.R. 65.1, Division

(G) notes.

      {¶ 10} Recently, in M.K. v. A.C.K., 5th Dist. Fairfield No. 2019CA00023, 2020-

Ohio-400 ¶ 16 we addressed a procedurally identical matter and noted:



             The Second, Third, Sixth, Seventh, Ninth, and Tenth appellate

             districts have addressed Civ.R. 65.1(G) and the failure to file timely

             objections prior to filing an appeal. Our colleagues have held the

             requirements of Civ.R. 65.1(G) are mandatory and a party’s failure

             to file timely objections to a trial court’s adoption of a magistrate’s

             decision granting or denying a civil protection order prior to filing an

             appeal is a violation of Civ.R. 65.1(G) and as such, the appeal of the

             civil protection order must be dismissed. See K.R. v. T.B., 10th Dist.

             Franklin No. 17AP-302, 2017-Ohio-8647, ¶ 4-6 (dismissing appeal

             pursuant to Civ.R. 65.1(G)); C.F. v. T.H.R., 10th Dist. Franklin No.

             18AP-536, 2019-Ohio-488 (dismissing appeal pursuant to Civ.R.

             65.1(G)); J.S. v. D.E., 7th Dist. Mahoning No. 17 MA 0032, 2017–

             Ohio–7507, ¶ 17-22 (dismissing appeal when written objections not

             timely filed); K.U. v. M.S., 7th Dist. Mahoning No. 16 MA 0165, 2017-

             Ohio-8029, ¶ 17-18 (stating that without objections filed appellate

             court has no jurisdiction); A.S. v. D.S., 9th Dist. Medina No.

             16CA0080-M, 2017-Ohio-7782, ¶ 5-6 (dismissing appeal without

             addressing merits pursuant to Civ.R. 65.1(G)); Hetrick v. Lockwood,
Ashland County, Case No. 19-COA—023                                                     5


             6th Dist. Sandusky No. S-17-014, 2018-Ohio-118, 2018 WL 388965,

             ¶ 8 (dismissing appeal when appellant failed to file timely objections

             to trial court’s adoption of magistrate’s granting of CSPO after full

             hearing); Danison v. Blinco, 3rd Dist. Crawford, No. 3-18-19, 2019-

             Ohio-2767, ¶ 8 (failure to file objections to trial court’s adoption of

             magistrate’s decision failed to preserve appellant’s arguments for

             appeal); See also Frith v. Frith, 9th Dist. Summit No. 28361, 2017-

             Ohio-7848, ¶ 4-6 (dismissing due to trial court not ruling on

             appellant's timely filed objections prior to the appeal as required

             under Civ.R. 65.1(G)); Runkle v. Stewart, 2nd Dist. Miami No. 2018-

             CA-27, 2019-Ohio-2356, ¶ 11 (affirmed judgment of trial court after

             appellant failed to file timely objections to trial court’s adoption of

             magistrate’s decision denying DVCPO after full hearing). But see

             Saqr v. Naji, 1st Dist. Hamilton No. C-160850, 2017-Ohio-8142, ¶

             14-19 (allowing appeal despite no objections filed because no notice

             that objections must be filed was provided).



      {¶ 11} We hold here as we did in that matter: without timely filed objections under

Civ.R. 65.1(G), J.C. may not challenge the trial court’s decision on appeal. We therefore

decline to address the merits and the appeal is dismissed pursuant to Civ.R. 65.1(G).
Ashland County, Case No. 19-COA—023                                                   6




                                   CONCLUSION

      {¶ 12} The appeal of the May 8, 2019 civil stalking protection order issued by the

Ashland County Court of Common Pleas is dismissed.




By Wise, Earle, J.

Hoffman, P.J. and

Baldwin, J. concur.




EEW/rw